Citation Nr: 1441528	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  13-25 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for benign positional vertigo (claimed as equilibrium problems), to include as secondary to a bilateral hearing loss disability and tinnitus.  

4.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a bilateral hearing loss disability and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to December 1953.

The claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at an August 2014 hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for benign positional vertigo and diabetes mellitus, type II, both to include as secondary to a bilateral hearing loss disability and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability and tinnitus as a result of his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a bilateral hearing loss disability and tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcomes detailed below as to the grant of these claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

There is evidence that the Veteran has a current bilateral hearing loss and tinnitus disability for VA purposes under 38 C.F.R. § 3.385 (2013).  See, e.g., August 2013 VA examination report.  In the July 2011 rating decision, the RO conceded "exposure to military noise".  The crucial remaining inquiry is whether there is a nexus between the Veteran's current bilateral hearing loss disability and tinnitus and his active service.

Of record is a December 1953 separation examination, which included bilateral "15/15" readings for whispered voice testing.  No audiometric readings were provided.  The "notes" section listed various disabilities not related to hearing loss or tinnitus and stated "[d]enies all else".  Beyond this examination, the remainder of the Veteran's service treatment records (STRs) are unavailable and they may have been destroyed in the 1973 National Personnel Records Center fire.  The Veteran has stated that his hearing loss and tinnitus had their onset while in service.  See December 2010 audiology VA treatment note.  The Veteran has also consistently stated that he complained of and was evaluated for hearing loss and tinnitus while in service.  See, e.g., August 2014 hearing transcript.  

The Veteran has been afforded multiple VA audiological examinations.  September 2011 and August 2013 VA examination reports indicated that the examiners were unable to provide an opinion as to the etiology of the Veteran's hearing loss disability and tinnitus without resort to mere speculation.  A November 2011 VA examination report provided a negative opinion.  The examination report listed under the "pertinent evidence" section "[b]ilaterally normal hearing to calibrated audiometrics without evidence of tinnitus" and stated under the "rationale for opinion given" section that "[h]earing is bilaterally within normal limits using calibrated audiometrics during and/or shortly follow active military service ...without SMR/STR evidence of any acoustic trauma".  As noted above, however, the Veteran's December 1953 separation examination did not contain audiometric findings and the rest of the Veteran's STRs are unavailable and as such, there is no evidence that "[h]earing is bilaterally within normal limits using calibrated auidometrics during and/or shortly follow active military service."  Also problematic is that the examiner's rationale, at least in part, relies on a lack of "SMR/STR evidence of any acoustic trauma."  While again the Veteran's STRs are not available beyond the December 1953 separation examination, as noted above, in the July 2011 rating decision, the RO conceded "exposure to military noise."  Accordingly, the Board finds that the rationale provided in the November 2011 VA examination report was based on an inaccurate factual premise and therefore has no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

Also of record is a December 2010 audiology VA treatment note.  The Veteran complained of difficulty hearing and of tinnitus.  Under the "assessment" heading, the note states that "[t]his patient's military noise exposure is more likely as not a contributing factor to this Veteran's hearing impairment."  The note also referenced the Veteran's tinnitus as being of "cochlear pathology."  

With respect to the Veteran's bilateral hearing loss disability, the Board finds that the evidence is at least in relative equipoise as to whether it is connected to the Veteran's active service.  The VA audiologist, who provided the opinion in December 2010, noted the exposure to military noise and also post-service occupational and recreational exposure.  She also noted that the Veteran wore hearing protection post-service.  The Veteran also testified that people around him noticed he had difficulty hearing when he returned from Korea.  The evidence weighing against the claim includes the separation examination report which included whispered voice test results, but no audiometric findings, and no indication that the Veteran had hearing loss at that time.  As a result, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss disability is related to service.    

With respect to the Veteran's tinnitus, the Board also finds that the evidence is at least in equipoise as to whether it is connected to the Veteran's active service.  As discussed above, the Veteran is competent to offer lay testimony as to the in-service onset of tinnitus.  Moreover, the September 2011 and August 2013 examiners found that the tinnitus was a symptom associated with the hearing loss.  See 38 C.F.R. § 3.310 (2010).  As a result, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to service or the service-connected hearing loss.  

When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  The Board concludes that based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).
 

ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

In a March 2012 rating decision, the RO denied entitlement to service connection for all of the Veteran's claims on appeal, including benign positional vertigo and diabetes mellitus, type II.  In an April 2012 statement, with the heading "Notice of Disagreement", the Veteran stated he was filing a Notice of Disagreement (NOD) "to a decision rendered on my service connected compensation" and referenced the date of the notification letter of the March 2012 rating decision.  The Veteran also stated that "I do not feel that the evaluation of my claim for service connected injury was handled in a fair and just manner."  The Board construes this as a timely NOD as to the issues of entitlement to service connection for benign positional vertigo and diabetes mellitus, type II.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A.          § 7105(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue a SOC regarding the issues of entitlement to service connection for benign positional vertigo (claimed as equilibrium problems) and diabetes mellitus, type II, both to include as secondary to a service-connected (as granted herein) bilateral hearing loss disability and service-connected (as granted herein) tinnitus.  Advise the Veteran of the procedural requirements to perfect an appeal of these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


